UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5089



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN WILLIAM LOFLIN,

                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:02-cr-00005-FPS-1)


Submitted:   June 19, 2008                 Decided:   August 15, 2008


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling, West
Virginia, for Appellant. Sharon L. Potter, United States Attorney,
Shawn Angus Morgan, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John William Loflin was convicted by a jury of three

counts of traveling interstate with intent to engage in sexual

relations with a juvenile (Counts 3, 5, and 7), in violation of 18

U.S.C.A.   §    2423(b)    (West   Supp.       2008),   and     three      counts    of

interstate travel to engage in criminal sexual activity with a

juvenile   (Counts    4,   6,    and   8),     in   violation    of     18   U.S.C.A.

§ 2423(a) (West Supp. 2008).            He was sentenced to 144 months of

imprisonment.     We affirmed his sentence on appeal, but the Supreme

Court vacated and remanded in light of United States v. Booker, 543

U.S. 220 (2005).     See United States v. Loflin, 91 F. App’x 873 (4th

Cir. 2004), vacated, 543 U.S. 1100 (2005). On remand, the district

court again sentenced Loflin to 144 months of imprisonment. Loflin

timely appeals, alleging that the district court’s reimposition of

his 144-month sentence violated his Sixth Amendment rights and was

procedurally and substantively unreasonable.              For the reasons that

follow, we affirm.

           After Booker, appellate courts review sentences imposed

by   district   courts     for   reasonableness,        applying      an     abuse   of

discretion standard, Gall v. United States, 128 S. Ct. 586, 597-98

(2007); United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir.

2007), and a district court must engage in a multi-step process at

sentencing.     First, it must calculate the appropriate advisory

Sentencing Guidelines range.           Then, it must consider the resulting


                                       - 2 -
range in conjunction with the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008), and determine an appropriate

sentence.   United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).   We find that the district court properly followed the

necessary steps in resentencing Loflin.    Id.   Moreover, we find no

procedural or substantive errors in the district court’s sentence.

Gall, 128 S. Ct. at 597; Pauley, 511 F.3d at 473.    Finally, we find

no error in the district court’s decision to follow the grouping

calculation as set forth in the presentence report.         See U.S.

Sentencing Guidelines Manual § 3D1.2(b), comment. (n.4) (2007).

            Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                - 3 -